Citation Nr: 0209720	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  98-15 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the reduction, from 30 percent to 10 
percent, of the veteran's rating for deep vein thrombosis of 
the left leg.  

2.  The propriety of the reduction, from 20 percent to 10 
percent, of the veteran's rating for residuals of a left knee 
injury.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1995 to November 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reduced the veteran's ratings for deep vein 
thrombosis of the left leg and residuals of an injury to the 
left knee.  His ratings were reduced from 30 percent to 10 
percent, and from 20 percent to 10 percent, respectively.  He 
responded with an August 1998 Notice of Disagreement, and was 
issued a September 1998 Statement of the Case.  He then filed 
a September 1998 VA Form 9, perfecting his appeal of these 
issues.  The veteran also requested a hearing at the RO 
before a member of the Board; however, he failed without 
explanation to appear for his scheduled hearing.  


FINDINGS OF FACT

1. The veteran's service-connected residuals of a left knee 
injury and deep vein thrombosis of the left leg were rated as 
20 and 30 percent disabling, respectively from December 1, 
1996 to October 1, 1998, when the ratings were each reduced 
to 10 percent.  

2.  In reducing the veteran's disability rating for deep vein 
thrombosis of the left leg, the RO relied on an inadequate 
examination report.  

3. In reducing the veteran's disability rating for residuals 
of a left knee injury, the RO did not consider all applicable 
rating criteria.  



CONCLUSION OF LAW

1.  The preponderance of the evidence does not establish that 
the reduction in rating from 30 percent to 10 percent for 
deep vein thrombosis of the left leg was warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 
4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7121 (2002).  

2.  The preponderance of the evidence does not establish that 
the reduction in rating from 20 percent to 10 percent for 
residuals of a left knee injury was warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran objects to the reduction of his disability rating 
from 30 percent to 10 percent for deep vein thrombosis of the 
left leg, and from 20 percent to 10 percent for residuals of 
a left knee injury.  Both these reductions were made 
effective from October 1, 1998, and the veteran has perfected 
appeals of these issues.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  In cases in which a reasonable doubt arises as 
to the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2001).  

The requirements for evaluation of the complete medical 
history of the claimant's conditions operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

Pertinent regulations further provide:

Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, 
either through atrophy, the condition of the skin, 
absence of normal callosity or the like.
38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations:

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.).

(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.).

(d)	Excess fatigability.

(e)	Incoordination, impaired ability to execute skilled 
movements smoothly.

(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  
For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and 
tarsal joints of the lower extremities, the cervical 
vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, 
ratable on a parity with major joints. The lumbosacral 
articulation and both sacroiliac joints are considered 
to be a group of minor joints, ratable on disturbance of 
lumbar spine functions. 
38 C.F.R. § 4.45 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 U.S.C.A. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

In reducing the disability ratings for service-connected deep 
vein thrombosis of the left leg and residuals of a left knee 
injury, the RO complied with the procedures of 38 C.F.R. 
§ 3.105, which require that the veteran be provided with 
appropriate notice, that he be given an opportunity to submit 
additional evidence and to submit testimony at a 
predetermination hearing, and that he be notified as to the 
effective date for the reductions.  38 C.F.R. §§ 3.105(e), 
(i); 3.500(r) (2001).  These ratings were in effect from 
December 1, 1996 to October 1, 1998, less than 5 years, and 
thus various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c) (2001).  

Having decided that the proper procedural development was 
afforded the veteran, the Board must next determine if the 
evidence properly supported the reductions.  In order for the 
reductions in rating to be sustained, it must appear by a 
preponderance of the evidence that the rating reductions were 
warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).  If the 
VA reduced the appellant's ratings without observing 
applicable laws and regulations, the reductions are void ab 
initio, and the reduction will be set aside as not in 
accordance with the law.  Hayes v. Brown, 9 Vet. App. 67 
(1996).  

Regarding the veteran's deep vein thrombosis of the left leg, 
this disability has been rated by the RO under Diagnostic 
Code 7121, for post-phlebitic syndrome, which states in 
pertinent part:

Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration 		
					60
Persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration					
		40
Persistent edema, incompletely relieved by elevation of 
the extremity, with or without stasis pigmentation or 
with eczema				20
Intermittent edema of the extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or 
compression hosiery 						10
Asymptomatic palpable or visible vericose veins		
		  0
38 C.F.R. § 4.104, Diagnostic Code 7121 (2001).  

In reviewing the March 1998 VA medical examination, cited by 
the RO in reducing the veteran's rating for deep vein 
thrombosis, the Board does not find adequate discussion of 
all applicable criteria.  The March 1998 examination report 
does not discuss the presence or absence of edema, stasis 
pigmentation, eczema, or other specific criteria found in the 
rating code.  If an examination report does not contain 
sufficient detail, the RO is obligated to return the report 
as insufficient for ratings purposes.  38 C.F.R. § 4.2 
(2001); Tucker v. Derwinski, 2 Vet. App. 201, 203 (1992).  In 
the present case, the RO should not have used the incomplete 
March 1998 examination report as the basis for reduction of 
the veteran's disability rating for deep vein thrombosis.  
Without an adequate examination, it could not be determined 
whether there had been improvement in the veteran's 
condition.

The Board also finds that the preponderance of the evidence 
does not support the reduction in rating for the service-
connected residuals of a left knee injury.  As is noted 
above, if the VA reduces a rating, it must observe applicable 
laws and regulations.  In this case, it does not appear that 
the RO considered functional loss under 38 C.F.R. §§ 4.40 and 
4.45.  Prior to the rating reduction, the VA examiner who 
examined the veteran in March 1998 did not translate any 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of the knee joint into objective findings 
such that consideration could be given to the veteran's 
functional loss under 38 C.F.R. §§ 4.40 and 4.45.  The 
veteran has reported in written statements to the Board that 
he does, in fact, experience functional impairment from his 
left knee disability due to pain, which interferes with his 
ability to climb stairs, kneel, squat, and perform other 
routine motions of everyday living.  

As the RO did not consider all applicable rating criteria, 
the Board finds that the preponderance of the evidence did 
not support the reduction in rating, and a 20 percent rating 
is restored for residuals of a left knee injury.  Without an 
adequate examination, it could not be determined whether 
there had been improvement in the veteran's condition.  
Likewise, because a preponderance of the evidence did not 
support the reduction in rating, a 30 percent rating is 
restored for deep vein thrombosis of the left leg.  


ORDER

Restoration of the 30 percent service connected disability 
rating previously assigned under Diagnostic Code 7121 for 
deep vein thrombosis of the left leg is granted, subject to 
the applicable criteria governing the payment of monetary 
benefits.

Restoration of the 20 percent service connected disability 
rating previously assigned under Diagnostic Code 5257 for 
residuals of a left knee injury is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.




		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

